AMENDED JUDGMENT ORDER
Goldberg, Judge:
In accordance with the decision (November 6, 1998) and mandate (December 28, 1998) of the United States Court of Appeals for the Federal Circuit, Appeal No. 98-1203, reversing this Court’s decision in Mita Copystar America v. United States, 22 CIT 2, 994 F. Supp. 393, Slip Op. 98-2 (January 9, 1998) (“Mita”), it is hereby
Ordered that this Court’s Opinion and Order in Mita, holding that Customs properly classified toner cartridges under HTSUS subheading 3707.90.30, is vacated; and it is further
Ordered that Customs shall reliquidate the aforementioned subject merchandise under HTSUS subheading 9009.90.00 as “parts and accessories of electrostatic photocopying apparatus,” in accordance with the Federal Circuit’s decision and mandate. Customs shall refund all excess duties paid with interest as provided by law.